Citation Nr: 0310375	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1953 to January 
1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision denied service connection for a 
left knee disability.  


REMAND

In May 2002, the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary.  The development has been completed, 
but the RO has not had the opportunity to review the newly 
obtained evidence.

In a letter dated in September 2002, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Id.  Since 
the one-year period has not passed, and the veteran has not 
waived the one year time period, the Board cannot decide the 
claim for an increased rating for a low back disability.

In view of the Federal Circuit's opinion, the case must be 
REMANDED.

1.  The RO should advise the veteran that 
he has until September 14, 2003 to reply 
to the Board's September 14, 2002 VCAA 
letter.  The Board cannot readjudicate 
the veteran's claim prior to September 
14, 2003 unless he waives the one year 
time period, or reports that he has no 
additional evidence to submit.
2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its July 2000 supplemental 
statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


